       Case: 1:21-cv-00877-PAG Doc #: 12 Filed: 07/30/21 1 of 4. PageID #: 38




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 Medical Quant USA, Inc.,                        )   CASE NO.: 1:21 cv 877
                                                 )
          Plaintiff                              )   JUDGE PATRICIA A. GAUGHAN
                                                 )
 vs.                                             )
                                                 )   MOTION OF PLAINTIFF MEDICAL
 Radiant Life Technologies Ltd.,                 )   QUANT USA, INC. TO ESTABLISH
                                                 )   DEADLINE BY WHICH TO FILE
          Defendant                              )   MOTION FOR DEFAULT JUDGMENT
                                                 )   AND MEMORANDUM IN SUPPORT


        Pursuant to Federal Rule of Civil Procedure 6(b)(1) and the Court’s inherent authority,

Plaintiff Medical Quant USA, Inc. (“MQ”) respectfully moves the Court to establish a date --

through and including August 6, 2021 -- by which MQ’s Motion for Default Judgment against

Defendant, Radiant Life Technologies Ltd. (“Motion for Default Judgment”), must be filed.

        MQ has obtained a determination from the Clerk that Radiant Life Technologies is in

default of answer. Now, MQ is preparing to file its Motion for Default Judgment. While MQ’s

Motion for Default Judgment is substantially complete, additional time is necessary to finalize

and file it.

        This Motion is asserted on the basis that a serious illness of a close family member of

lead counsel for MQ, Stephen H. Jett, has required a significant time commitment by Mr. Jett --

particularly during the month of July, 2021. In addition, the required filing is extensive and has

required more time than is normally required in connection with preparing a motion for default

judgment, which has been complicated by the illness in Mr. Jett’s family.

        This Motion is more fully supported by the Memorandum in Support below.




                                                 1
Case: 1:21-cv-00877-PAG Doc #: 12 Filed: 07/30/21 2 of 4. PageID #: 39




                                      Respectfully submitted,



                                      /s/ Stephen H. Jett
                                      Stephen H. Jett (0046821)
                                      Matthew D. Smith (0099806)
                                      Buckingham, Doolittle & Burroughs, LLC
                                      1375 East Ninth Street, Suite 1700
                                      Cleveland, Ohio 44114
                                      Phone: 216-736-4241
                                      Email: sjett@bdblaw.com
                                               msmith@bdblaw.com




                                  2
      Case: 1:21-cv-00877-PAG Doc #: 12 Filed: 07/30/21 3 of 4. PageID #: 40




                                MEMORANDUM IN SUPPORT

       As noted above, MQ’s Motion for Default Judgment is substantially complete. However,

for the following reasons, the establishment of a date certain -- through and including August 6,

2021 -- by which MQ must file its Motion for Default Judgment is necessary.

       This Motion is supported by the existence of a serious illness of a close family member of

lead counsel for MQ, Stephen H. Jett, which has required a significant time commitment by Mr.

Jett -- particularly during the month of July, 2021. The extensive nature of the required filing --

which is more time consuming than usual for motions for default judgment – also necessitates

the relief requested herein, which has been complicated by the illness in Mr. Jett’s family.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff Medical Quant USA, Inc. respectfully requests that

the Court establish a date certain – through and including August 6, 2021 – by which to file its

Motion for Default Judgment.


                                                      Respectfully submitted,

                                                      /s/ Stephen H. Jett
                                                      Stephen H. Jett (0046821)
                                                      Matthew D. Smith (0099806)
                                                      Buckingham, Doolittle & Burroughs, LLC
                                                      1375 East Ninth Street, Suite 1700
                                                      Cleveland, Ohio 44114
                                                      Phone: 216-736-4241
                                                      Email: sjett@bdblaw.com
                                                               msmith@bdblaw.com




                                                 3
       Case: 1:21-cv-00877-PAG Doc #: 12 Filed: 07/30/21 4 of 4. PageID #: 41




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on this 30th the day of July, 2021. Notice of this filing was sent to Leslie Carmen and Svitlana

Myronenko, agents of Radiant Life Technologies, LTD, via email, at Lesliecarmen@gmail.com

and mirs77@gmail.com, respectively.



                                                     /s/ Stephen H. Jett
                                                     Stephen H. Jett (0046821)




CL2:522991_v1




                                                 4
